Citation Nr: 0213947	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  98-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for first 
degree auriculoventricular (A-V) block, prior to July 31, 
1997.  

2.  Entitlement to a rating in excess of 30 percent for first 
degree A-V block, for the period from July 31, 1997, to 
January 12, 1998. 

3.  Entitlement to a rating in excess of 60 percent for first 
degree A-V block, for the period from January 12, 1998, 
through May 17, 1998. 

4.  Entitlement to an increased rating for the residuals of a 
coronary artery bypass graft (CABG), currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to March 
1959.  He also had service in the National Guard, including a 
period of active duty for training from June 1979 to April 
1980.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

By a rating action, dated in January 2000, the RO denied the 
veteran's claim of entitlement to a total rating due to 
unemployability caused by service-connected disability.  On 
January 28, 2000, the veteran was notified of that decision, 
as well as his appellate rights; however, a timely Notice of 
Disagreement was not received with which to initiate an 
appeal.  Accordingly, that decision became final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(2001).  Therefore, the Board has no jurisdiction over that 
issue, and it is not part of the current appeal.  38 U.S.C.A. 
§ 7104 (est 1991 and Supp. 2001); 38 C.F.R. § 20.101 (2001).

On VA Form 646, dated in July 2002, and in an informal 
hearing presentation, dated in September 2002, the veteran's 
representative raised contentions to the effect that a total 
rating was still warranted because the veteran was 
unemployable due to service-connected disability.  He also 
raised contentions to the effect that service connection was 
warranted for depression, secondary to the veteran's service-
connected cardiovascular disability.  Finally, he raised 
contentions to the effect that service connection was 
warranted for disability manifested by water retention and 
disability manifested by shortness of breath, other than the 
water retention and shortness of breath associated with the 
veteran's service-connected heart disorder.  Accordingly, 
those issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to July 31, 1997, the veteran's service-connected 
A-V block was incomplete and no more than occasionally 
symptomatic.

2.  From July 31, 1997, through January 11, 1998, the 
veteran's service-connected A-V block was manifested 
primarily by chest tightness and pain which limited his 
activities, such as running and walking, and for which 
medication was prescribed.  

3.  From January 12, 1998, through May 17, 1998, the 
veteran's service-connected A-V block was manifested 
primarily by complaints of chest pain and tightness and 
limitation of activity with a workload between 3 and 5 METs 
and an ejection fraction generally between 40 and 54.  

4.  On May 18, 1998, the veteran underwent percutaneous 
transluminal coronary angioplasty and the placement of an 
intracoronary stent.

5.  On August 31, 1998, the veteran underwent a 3 vessel 
CABG.

6.  The criteria in effect prior to January 12, 1998, are 
more favorable to the appellant in rating his service-
connected residuals of the CABG performed on August 31, 1998.

7.  The residuals of the veteran's CABG primarily consist of 
a left ventricular ejection fraction of 47 percent and follow 
a typical history of coronary occlusion and repeated anginal 
attacks which preclude more than light manual labor.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected A-V block prior to July 31, 1997, 
were not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 
1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, 
Diagnostic Code (DC) 7015 (1997).

2.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected A-V block for the period from 
July 31, 1997, through January 11, 1998, were not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7015 (1997).

3.  The criteria for a rating in excess of 60 percent for the 
veteran's service-connected A-V block for the period from 
January 12, 1998, through May 17, 1998, were not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7015 (1997) 
(revised effective January 12, 1998).

4.  The veteran's service-connected residuals of the CABG for 
the year following his surgery on August 31, 1998, are to be 
rated under the criteria in effect prior to January 12, 1998.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 7104(d)(1) (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7017 
(1997); VAOPGCPREC 3-00.

5.  The criteria for a 100 percent schedular rating for the 
year after the veteran's August 1998 CABG have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7017 (1997).

6.  The criteria for an increased rating for the residuals of 
a CABG, currently evaluated as 60 percent disabling, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, DC 7017 
(1997) (revised effective January 12, 1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

THE FACTS

Medical records from H.K.R., M.D., dated in March and April 
1997, show that the veteran was treated for a deviated nasal 
septum, chronic sinusitis, and nasal polyposis.  Surgery was 
scheduled; however, the veteran had insurance problems and 
went to the VA to have the surgery performed.

VA outpatient treatment records, dated in March 1997, show 
that the veteran was seen at the VA with a recommendation for 
nasal surgery.  It was noted that he had not been to the VA 
in the previous 30 years.

VA outpatient records, dated from April through June 1997, 
reflect treatment for chronic sinusitis, nasal polyposis, and 
psychiatric complaints, variously diagnosed as depression and 
dysthymic disorder.  In May 1997, it was noted that the 
veteran had a history of a first degree A-V block.  Chest X-
rays showed chronic obstructive pulmonary disease.  They were 
negative for acute intrathoracic disease.  An EKG confirmed 
the presence of a first degree A-V block and of a left 
anterior fascicular block.  On July 21, 1997, during a 
counseling session on career exploration strategies, the 
veteran reported that his service-connected heart disability 
was getting worse.

VA outpatient treatment records show that on July 31, 1997, 
the veteran was treated for chest pain, rule out angina.  It 
was noted that he had had one episode of chest tightness 
which had lasted 2 minutes.

During a VA examination, performed in September 1997, it was 
noted that the veteran had been terminated from his job on 
March 12, 1997, and that he was unemployed.  He reportedly 
had had some pain, once during each of the previous two 
months, which had lasted about 20 minutes.  It was also noted 
that he did not have a history of acute myocardial infarction 
or of any type of squeezing or pain on exertion.  At the time 
of the examination, he had no complaints whatsoever.  
Reportedly, he had been prescribed two aspirin a day and 
nitroglycerin as needed but that he had not taken any of 
them.  

On examination, the veteran demonstrated a normal sinus 
rhythm.  There were no murmurs, and the examiner noted that 
the heart was apparently not enlarged.  His blood pressure 
was 120/74.  An electrocardiogram (EKG) done 2 weeks earlier 
showed a first degree A-V block with a P-R interval of about 
.36 to .42 with a left anterior hemiblock.  There was no sign 
of a previous infarction or of enlarged Q waves.  X-rays 
taken 2 weeks earlier revealed a normal chest.  The diagnoses 
were first degree A-V block and angina versus chest wall 
pain..  The examiner also noted that the veteran had a left 
anterior hemiblock. 

The following day, the veteran had a thallium stress test.  
The veteran reported that on walking and running, he got 
chest pain which subsided with rest.  His heart demonstrated 
a normal sinus rhythm, and an EKG demonstrated non-specific 
ST changes with a non-progression of R waves in the chest 
leads.  At the end of Stage II on the treadmill, the 
veteran's back began to bother him and his heart rate was 
only 99, so the test was terminated.  A Persantine thallium 
test produced tightness in the chest but no EKG changes.  
Medication subsequently relieved the tightness in his chest.

A myocardial perfusion test, also performed in September 
1997, revealed a markedly dilated left ventricle with 
increased lung activity suggesting heart failure.  Such 
testing also revealed a large sized, moderately severe, fixed 
inferior defect.  A moderate sized, moderately severe 
inferoseptal defect, with mil redistribution suggested an 
abnormality of coronary flow reserve.  The degree of left 
ventricular dilatation was out of proportion to the defects 
visualized, which reportedly could suggest an element of 
underlying cardiomyopathy.  During the test, the veteran 
experienced right-sided chest pain with no EKG changes.

In October 1997, the veteran presented for a pre-operative 
evaluation for sinus surgery.  It was noted that he had had 2 
episodes of epigastric/substernal pain, one four months 
earlier and one two months earlier.  An EKG reportedly showed 
two old infarctions due to probable coronary artery disease.  
Light exercise was recommended.

Private medical records show that in February 1998, the 
veteran was treated in the emergency room for dizziness and 
chest pain.  The diagnosis was bilateral otitis media and 
vertigo, rule out decreased blood flow to the brain.  An EKG 
was abnormal and confirmed sinus bradycardia with a first 
degree A - V block. 

In February 1998, the veteran underwent another VA 
cardiovascular examination.  It was noted that approximately 
3 months earlier, he had had an attack of syncope without 
Stokes-Adams syndrome with no loss of consciousness and no 
other injuries to the brain or heart.  It was also noted that 
he had no tachyarrhythmia or flutter or fibrillation.  The 
veteran was reportedly being treated for both his left 
ventricular failure and his COPD, which the examiner stated 
were separate conditions.  He noted that the veteran's degree 
of dyspnea was determined more by his lung condition than by 
his cardiac status.  The examiner stated that the veteran 
went to school for approximately 6 hours a day; that he raked 
leaves; that he walked about 2 blocks; that he had to slow 
down at the end of those 2 blocks, primarily as a result of 
his pulmonary effect rather than his cardiac effect.  The 
examiner further stated that the veteran drove a car and that 
he did some very light work maintaining yard equipment.  

On examination, the veteran's heart rate was 68, and his 
blood pressure readings were 130/90, 122/80, and 120/84, 
recumbent, sitting, and standing, respectively.  There was no 
paroxysm or arrhythmia, and it was noted that a pace maker 
had not been inserted.  The diagnosis was left ventricular 
enlargement, most probably due to coronary artery disease.  
The examiner noted that there was a remote chance that such 
disability could be due to cardiomyopathy.

The examiner commented that from 1979, the veteran had had a 
slightly altered rhythm and a first degree A-V block which 
could be seen in people who were otherwise unaware that they 
had heart disease.  He further commented that in 1996, the 
veteran's condition began to worsen with chest pain, 
shortness of breath, and a decreased ability to go up a 
flight of stairs and climb.  Based upon the studies, EKG, and 
the echocardiogram, the examiner placed the veteran at about 
4 to 5 METs.  In so doing, the examiner also accounted for 
the veteran's various activities mentioned above.

VA outpatient records, dated from March through July 1998, 
show that the veteran continued to experience chest pain for 
which he took nitroglycerin.  In March 1998, Holter 
monitoring revealed minor dysrhythmias but no correlation of 
his symptoms with cardiac arrhythmias or malignant 
dysrhythmias.  In May 1998, the veteran was hospitalized by 
the VA after experiencing chest pain radiating to his left 
arm.  He had reportedly had 3 to 4 episodes in total.  The 
veteran underwent catheterization and angioplasty and a stent 
was inserted.  The ejection fraction was greater than 55.  

On August 27, 1998, the veteran was admitted to the VAMC 
where he underwent catheterization which showed 50 to 59 
percent left main stenosis with progression of dissection 
into the left anterior descending artery.  The left 
circumflex was patent.  The ejection fraction was 40 percent 
to 54 percent.  It was noted that an echocardiogram in 
October 1997 had shown an ejection fraction of 50 percent.  
On August 31, 1998, the veteran underwent a 3 vessel CABG.

Several days after his discharge from the hospital in 
September 1998, the veteran was readmitted with complaints of 
fatigue and shortness of breath.  Cellulitis was noted at the 
sternotomy site, and he had swelling of the lower 
extremities.  The veteran was diuresed, and improvement was 
noted with the administration of antibiotics.  The diagnosis 
was acute dehydration and sternal wound infection.  Two days 
after his discharge from the hospital, the veteran was 
readmitted for a one to two day history of orthopnea.  Chest 
X-rays revealed pleural effusion at the left base and 
congestive failure.  

In September 1998, the veteran was started on a program of 
very low level exercise, and in October 1998, it was noted 
that he was doing well and was free of chest pain.

During a VA cardiology examination in October 1998, it was 
noted that the veteran was asymptomatic until 1986, at which 
time he had had an episode of chest pain.  It was also noted 
that he had also had chest pain in 1996 and 1997 and that 
EKG's had been performed.  Reportedly, the veteran had not 
had a stroke or a Stokes-Adams attack.  Since February 1998, 
he had developed chest pain and had been evaluated at the 
VAMC in Ann Arbor.  An echocardiogram showed a 50 percent 
ejection fraction in the left ventricle.  A coronary 
angiogram revealed coronary artery stenosis and obstruction.  
In May 1998, he underwent left circumflex artery 
catheterization and subsequent catheterization of the left 
anterior descending artery.  A Sestamibi stress test revealed 
no focal ischemia.  His ejection fraction was estimated to be 
40 to 54 percent.  At the end of August 1998, he underwent a 
3 vessel CABG.  He experienced one episode of weight gain due 
to water retention and was readmitted to the hospital, where 
he was massively diuresed.  He also developed a wound stitch 
abscess of the sternal scar and recovered from it.  There was 
some redness but recovery was anticipated.  At the time of 
the examination, it was noted that the veteran was in the 
post-operative phase and had not been released by his surgeon 
to resume his full normal activities.  Finally, it was noted 
that prior to the CABG, no pacemaker of defibrillator had 
been inserted.  It was further noted that prior to surgery, 
the veteran had had an episode of myocardial infarction.  

Since recovering from surgery, the veteran had had no angina, 
dizziness or syncope.  He was walking about 1/2 mile a day and 
climbing about one flight of stairs.  It was noted that he 
experienced some fatigue climbing stairs due to his 
underlying COPD due to cigarette smoking.  Exercise testing 
was not performed due to his being in a post-operative 
recovery phase.  His left ventricular ejection fraction was 
between 44/45.-.55.  The veteran's estimated METs were in the 
3 to 5 range.  It was noted that he was taking medication and 
that his unstable angina had resolved itself.  The 
radiologist stated that chest X-rays showed blunting of the 
left costophrenic angle which could represent pleural 
adhesive changes and/or minimal pleural effusion.  Mild low 
grade congestive failure was also reported as was the 
previous bypass surgery.  

In November 1998, the veteran reported a 2 day history of 
increased dyspnea with exertion.  Increased lower extremity 
exercise was recommended.

During a follow-up evaluation in December 1998, it was noted 
that the veteran still got short of breath with significant 
exertion but that his exercise tolerance was improving.  
Nuclear medicine testing, performed by the VA revealed a left 
ventricular ejection fraction of 49 and a right ventricular 
ejection of 53.  There was borderline normal left ventricular 
contraction with a dyskinetic septum, possibly from a prior 
septal infarct or prior cardiac surgery.  X-rays revealed 
that the heart was normal in size and contour.

In February 1999, the veteran reportedly walked short 
distances infrequently due to shortness of breath.  He was 
chest pain free and doing relatively well.

During a May 1999 VA cardiology examination, it was noted 
that the veteran continued to take medication for his 
service-connected cardiovascular disability but that he 
rarely took nitroglycerine.  He was undergoing training in 
electronic equipment repairs 6 days a week.  It was also 
noted that he cut grass and drove a car and that he was able 
to walk two blocks and one flight of stairs.  The examiner 
stated that the veteran's level of energy expended would be 
approximately 7 to 8 METs.  Exercise testing revealed a 
borderline left ventricular ejection fraction.  The examiner 
reported that there was no history of congestive heart 
failure.  He noted the veteran's previous treatment for an 
infected sternum and treatment with antibiotics but that that 
did not constitute congestive heart failure.  As to the CABG, 
the examiner stated that there was no infection and that his 
post-operative status was satisfactory.  The effects of the 
veteran's condition on his usual occupation and daily 
activities was described as negative.  

On examination, the veteran stated that he ate a lot and had 
gained about 30 pounds, not due to water retention.  There 
was no pitting edema in the legs.  His blood pressure was 
120/76, sitting and supine and 125/80, standing, and it was 
noted that there was no hypertension at that time.  The lungs 
were clear to auscultation and percussion, though slightly 
vesicular due to COPD.  The chest X-ray showed post operative 
changes and chronic fibrocalcific changes but no acute 
process.  The EKG showed sinus bradycardia with A - V block 
and left bundle branch block.  The diagnosis was 
hypertension, though probably not hypertensive heart disease 
as atherosclerotic heart disease preceded the hypertension.

In May 2000, the veteran underwent further evaluation of his 
CABG.  Nuclear medicine testing revealed a large, severe 
defect of the anteroseptal, apical, septal, and inferior 
walls.  There was redistribution in the anteroseptal and 
septal walls, while the inferior wall remained fixed.  An 
additional showed inferior and inferoseptal wall hypokinesis 
and paradoxical movement of the septum consistent with the 
prior history of a CABG.  The left ventricular ejection 
fraction was 47 percent.  Spirometry revealed a severe 
obstructive lung defect.

In June 2000, the veteran was hospitalized by the VA for a 2 
week history of left leg swelling.  He denied chest pain or 
increased shortness of breath.  His heart sounds were normal 
in rhythm with a 2/6 systolic murmur at the left peri-sternum 
border.  There was 3+ edema of the left lower extremity where 
the bypass graft was harvested.  There was also some erythema 
over the lateral aspect of the left foot.  He denied chest 
pain or increased shortness of breath during his hospital 
stay.  The primary diagnosis was left leg swelling due to 
venous insufficiency.

VA outpatient records show that in July and August 2000, the 
veteran was seen for routine follow-ups for his heart 
disorder.  He reported no chest pain or shortness of breath.  
In August 2000, it was noted that he experienced dizziness, 
and his medication was adjusted.  The relevant impressions 
were coronary artery disease, congestive heart failure, 
chronic obstructive pulmonary disease, hyperlipidemia.  At 
his last visit, his coronary artery disease was reported to 
be stable.

ANALYSIS

In a statement received on August 6, 1997, the veteran 
requested an increased rating for his service-connected 
cardiovascular disorder, then characterized as first degree A 
- V block.  That rating was, in fact, increased to 30 
percent, effective July 31, 1997.  The veteran disagreed with 
that decision, and this appeal ensued.

In May 1998, following further development of the evidence, 
the RO raised that rating for the veteran's service-connected 
cardiovascular disorder to 60 percent, effective January 12, 
1998.  

On May 18, 1998, the veteran underwent angioplasty and the 
placement of an intracoronary stent.  

On August 31, 1998, the veteran underwent a 3 vessel CABG.  
By a rating action in April 1999, a total disability rating 
(100 percent) was assigned for the residuals of the August 
1998 surgery on the basis of the need for a period of 
convalescence.  38 C.F.R. § 4.30 (1998).  That rating was 
effective August 31, 1998, and remained in effect until 
December 1, 1998, when it reverted to the 60 percent rating 
in effect prior to the surgery.  

By a rating action, dated in January 2000, the RO assigned a 
total rating, effective May 18, 1998, on the basis of the 
need for a period of convalescence for the residuals of the 
surgery which took place on that date.  38 C.F.R. § 4.30.  
That rating remained in effect until August 31, 1998, when 
the veteran underwent the CABG.  As noted above, the 100 
percent rating continued to be effective August 31, 1998, 
again on the basis that the veteran required a period of 
convalescence following his surgery.  38 C.F.R. § 4.30.  As 
above, that rating remained in effect until December 1, 1998, 
when it reverted to the 60 percent rating in effect prior to 
the surgery.  The veteran now seeks a rating in excess of 60 
percent for the residuals of his CABG.  

The foregoing scenario shows that the veteran's claim has 
been open since August 6, 1997, the date of the receipt of 
the veteran's claim.  Except for the total rating assigned 
during his 2 periods of convalescence, the veteran has 
consistently disagreed with the evaluation assigned for each 
rating period.  Inasmuch as the assigned schedular ratings 
have represented less than a full grant of the benefits 
sought, the Board must evaluate the rating assigned for each 
period.  That is, the Board must consider the question of 
entitlement to a rating in excess of 10 percent for first 
degree A-V block, for the period from prior to July 31, 1997; 
entitlement to a rating in excess of 30 percent for first 
degree A-V block, for the period from July 31, 1997, through 
January 11, 1998; entitlement to a rating in excess of 60 
percent from January 12, 1998 through May 17, 1998; and a 
rating in excess of 60 percent since December 1, 1998.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2001).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability.  Where, as here, entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present (current 
rating period) level of disability is of primary concern.  
Although the recorded history of a disability is for 
consideration in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that the regulations pertaining to 
cardiovascular disorders were revised during the pendency of 
the veteran's appeal.  See 62 Fed. Reg. 65207 - 65244 (1997).  
Inasmuch as the veteran's claim was filed before the 
regulatory change became effective on January 12, 1998, he is 
entitled to the application of the version most favorable to 
him.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991); see 
also VAOPGCPREC 3-00 (opinion of the VA General Counsel that 
the decision in Karnas is to be implemented by first 
determining whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the former and current versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 
38 U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change, and that the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.).  In this regard, 
it should be noted that precedential opinions of VA's General 
Counsel are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991); 38 C.F.R. § 14.507 (1999).

a.  Period Prior to July 31, 1997

Prior to January 12, 1998, the veteran's service-connected 
cardiovascular disability, then characterized as A-V block, 
was rated under 38 C.F.R. § 4.104, DC 7015.  A 10 percent 
rating was warranted for an incomplete A-V block which was 
occasionally symptomatic but without syncope.  A 30 percent 
rating was warranted for a complete A-V block without syncope 
or when a pacemaker had been inserted.  A 60 percent rating 
was warranted for a complete A-V block with Stokes-Adams 
attacks several times a year despite the use of medication or 
management of the heart block by a pacemaker.  A 100 percent 
rating was warranted for complete A - V block with attacks of 
syncope necessitating the insertion of a permanent internal 
pacemaker, and for one year, after which period the rating 
will be on the foregoing residuals.  

It was noted that an A-V block, partial or complete, could be 
associated with supraventricular tachycardias or pathological 
bradycardia.  It was also noted that cases associated with 
Mobitz Type II block could be encountered, as well as 
Wenchkebach's phenomenon, Mobitz Type I block, and varying 
degrees of A-V block associated with tachyarrhythmias or 
other severe disturbances in rate or rhythm.  Such unusual 
cases were to be submitted to the Director of the VA 
Compensation and Pension Service.  On the other hand, it was 
noted that simple delayed P-R conduction time in the absence 
of other cardiac disease, was not a disability.  38 C.F.R. 
§ 4.104, DC 7015, Note 1. 

The evidence shows that prior to July 31, 1997, the veteran 
was treated primarily for sinusitis, nasal polyps, 
depression, and dysthymic disorder.  There were no recorded 
complaints of any cardiovascular symptoms and no evidence of 
a complete A-V block or insertion of a pacemaker.  
Accordingly, there was no schedular basis for a rating in 
excess of 10 percent at that time.

b.  July 31, 1997, through January 11, 1998

The foregoing evidence documented the veteran's complaints of 
chest tightness and pain as occurring on July 31, 1997.  It 
also showed that such disability limited his ability to do 
activities, such as walking and running, and that medication 
had been prescribed.  Such complaints and limitations 
continued until January 12, 1998, when the VA issued new 
regulations governing the evaluation of cardiovascular 
disorders.  In light of the increased symptomatology, the RO 
increased the veteran's rating to 30 percent, effective 
July 31, 1997.  The record from then until January 12, 1998, 
however, remained negative for any evidence of a complete A-V 
block, the presence of Stokes-Adams attacks, or the insertion 
of a pacemaker.  Accordingly, a rating in excess of 30 
percent, under the old criteria was not warranted.

c.  January 12, 1998, through May 17, 1998

From January 12, 1998, until his CABG on August 31, 1998, the 
veteran's A-V block was rated in accordance with the 
provisions of 38 C.F.R. § 4.104, DC 7015; however the 
criteria under that DC changed considerably.  

Under the new criteria, a 60 percent rating is warranted when 
there is more than one episode of acute congestive heart 
failure in the past year, or; when a workload greater than 3 
METs but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; when there is left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent schedular rating is warranted when 
there is chronic congestive heart failure, or; when a 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  

Unusual cases of arrhythmia such as A-V block associated with 
a supraventricular arrhythmia or pathological bradycardia 
should be submitted to the Director of the VA Compensation 
and Pension Service.  Simple delayed P-R conduction time, in 
the absence of other evidence of cardiac disease, is still 
not a disability.  38 C.F.R. § 4.104, DC 7015, Note.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute. When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

The evidence, dated from January 12, 1998, through May 17, 
1998, including the report of the VA examination, performed 
in February 1998, shows that the veteran's service-connected 
cardiovascular disability continued to be manifested by 
complaints of chest pain and tightness and limitation of 
activity.  The preponderance of the evidence, however, shows 
that he was able to maintain a workload between 3 and 5 METs 
and that his ejection fraction was generally between 40 and 
54.  He remained free of Stokes-Adams attacks and continued 
to perform light manual labor such as yardwork.  In any 
event, there was no evidence of coronary occlusion or 
thrombosis with circulatory shock, nor were there chronic 
residual findings of congestive heart failure or of angina on 
moderate exertion.  Therefore, under both the old and new 
criteria, a 60 percent rating, and no more, was warranted for 
the veteran's service-connected cardiovascular disability 
from January 12, 1998, through May 17, 1998.  
d.  December 1, 1998, to the present

As noted above, on May 18, 1998, the veteran entered the 
hospital and underwent angioplasty and the placement of an 
intracoronary stent.  Following his discharge from the 
hospital a total (100 percent) rating was assigned on the 
basis of the need for a period of convalescence for the 
residuals of that surgery.  38 C.F.R. § 4.30.  That rating 
remained in effect until August 31, 1998, when the veteran 
underwent a CABG.  The 100 percent rating was then continued 
through November 30, 1998, again on the basis that the 
veteran also required a period of convalescence following 
that surgery.  38 C.F.R. § 4.30.  On December 1, 1998, it 
reverted to the 60 percent rating in effect prior to the 
surgery.  The veteran now seeks a rating in excess of 60 
percent for the residuals of his CABG.  

Prior to January 12, 1998, the residuals of a CABG were rated 
under 38 C.F.R. § 4.104, DC 7017.  A 100 percent rating was 
warranted for one year following a CABG.  Thereafter, the 
cardiovascular disability was to be rated as arteriosclerotic 
heart disease, with a minimum 30 percent rating.  Authentic 
myocardial insufficiency could be substituted for occlusion.  
Note, 38 C.F.R. § 4.104.  The 100 percent rating for one year 
following the bypass surgery was to commence after the 
initial grant of the one month total rating assigned under 
38 C.F.R. § 4.30 following hospital discharge.  Note, 
38 C.F.R. § 4.104.  

Prior to January 12, 1998, arteriosclerotic heart disease was 
rated in accordance with 38 C.F.R. § 4.104, DC 7005.  A 100 
percent schedular rating was warranted during and for 6 
months following acute illness from coronary occlusion or 
thrombosis, with circulatory shock, etc.  A 100 percent 
schedular rating was warranted after 6 months, if there were 
chronic residual findings of congestive heart failure or 
angina on moderate exertion or more than sedentary employment 
was precluded.  A 60 percent rating was warranted following a 
typical history of acute coronary occlusion or thrombosis as 
above, or with a history of substantiated repeated anginal 
attacks.  In such cases, more than light manual labor was not 
feasible.

Since January 12, 1998, CABG has been rated in accordance 
with the provisions of 38 C.F.R. § 4.104, DC 7017.  A 60 
percent rating is warranted when there is more than one 
episode of acute congestive heart failure in the past year, 
or; when a workload of greater than 3 METs but not greater 
than 5 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or; when there is left ventricular dysfunction 
with an ejection fraction of 30 to 50 percent.  A 100 percent 
schedular rating is warranted when there is chronic 
congestive heart failure, or; when a workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; when there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  A 100 percent 
schedular evaluation is also warranted for three months 
following the hospital admission for the surgery.

Since the receipt of the veteran's claim, applicable 
regulations have stated that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by a report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted 
effective the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  Such total ratings will be 
followed by appropriate schedular evaluations.  Total ratings 
will be assigned under this section if treatment of a 
service-connected disability results in  surgery 
necessitating at least one month of convalescence.  38 C.F.R. 
§ 4.30.  

The evidence, dated on or after May 18, 1998, including the 
reports of the VA examinations, performed in October 1998 and 
May 1999, show that the veteran's service-connected 
cardiovascular disability continues to be manifested by 
complaints of chest pain and tightness and limitation of 
activity.  The Board notes, however, that under the old 
criteria for rating the residuals of a CABG, a 100 percent 
rating was warranted for one year following such surgery and 
that the year was to commence after the initial grant of the 
one month total rating assigned under 38 C.F.R. § 4.30 
following hospital discharge.  38 C.F.R. § 4.104, DC 7017.

In this case, the evidence shows that under 38 C.F.R. § 4.30, 
the veteran's total (100 percent) rating covered the period 
of October and November 1998.  Under 38 C.F.R. § 4.104, DC 
7017, in effect prior to January 12, 1998, however, a 100 
percent rating should have been assigned for one year after 
the veteran's surgery.  That is, under the old criteria, the 
veteran should have had a 100 percent schedular evaluation 
following his CABG with the effective date assigned in 
accordance with the Note to 38 C.F.R. § 4.104.  Following 
that year, the evaluation should have reverted to the 60 
percent schedular rating now in effect.  To that extent, the 
appeal is granted.  

As to the veteran's claim for a rating in excess of the 
current 60 percent rating for the residuals of CABG, the most 
recent evidence shows that the veteran's ejection fraction is 
47 percent.  He remains free of Stokes-Adams attacks and 
continues to perform light manual labor such as yardwork.  
Indeed, there is no competent evidence on file showing that 
his service-connected residuals of a CABG preclude him from 
performing more than sedentary employment.  Moreover, there 
is no evidence of current coronary occlusion or thrombosis 
with circulatory shock, nor are there chronic residual 
findings of congestive heart failure or angina on moderate 
exertion.  Therefore, under both the old and new criteria, a 
60 percent rating, and no more, is currently warranted for 
the veteran's service-connected cardiovascular disability.  

In arriving at the foregoing decisions, the Board has also 
considered the possibility of referring this case to the 
Director of the VA Compensation and Pension Service for 
possible approval of an extraschedular rating for the 
veteran's service-connected residuals of a 3 vessel CABG for 
any or all of the rating periods noted above.  There is no 
evidence, however, that the veteran's cardiovascular disorder 
could be associated with supraventricular tachycardias; 
pathological bradycardia; Mobitz Type II block; Wenchkebach's 
phenomenon; Mobitz Type I block, and varying degrees of A-V 
block associated with tachyarrhythmias or other severe 
disturbances in rate or rhythm.  Moreover, the evidence does 
not present such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2001).  Indeed, the 
record shows that the manifestations of the veteran's 
service-connected residuals of a CABG are essentially those 
contemplated by the regular schedular standards.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations of illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent competent evidence to the contrary, the Board finds no 
reason for referral of this case to the Director of the VA 
Compensation and Pension Services for a rating outside the 
regular schedular criteria. 

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. VCAA, 
Pub. L. No. 106-475, § 7, sub part (a), 114 Stat. 2096, 2099-
2100 (2000).  

After reviewing the record, the Board finds that the RO has 
met its duty to assist the veteran in the development of his 
claim.  By virtue of information sent with the Statement of 
the Case (SOC) and the Supplemental Statements of the Case 
(SSOC), the veteran and his representative were notified of 
evidence necessary to substantiate the claims of entitlement 
to an increased rating for the veteran's service connected 
heart disorder.  Indeed, in the SSOC, issued in April 2002, 
the RO specifically set forth the law and regulations 
relevant to the VA's duty to assist the veteran in the 
development of his claim.

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; and in fact, it appears 
that all evidence so identified has been obtained and 
associated with the claims folder.  In this regard, the 
veteran has submitted numerous records on his own, and the RO 
has made multiple requests for evidence, including those to 
VA medical facilities (e.g., August 1997, March 1999, and 
August 2000).  As noted above, such evidence consists of 
private medical records, dated in March and April 1997; VA 
medical records, reflecting treatment from March 1997 to 
August 2000; and reports of VA examinations, performed in 
September 1997, February 1998, October 1998, and March 1999.  
Indeed, the veteran has not identified any outstanding 
evidence (which has not been sought by the VA) which could be 
used to support the claim for an increased rating for his 
service-connected residuals of a CABG (formerly A - V 
auriculoventricular block).  Finally, the Board notes that 
the veteran has been informed of his right to have a hearing 
in association with his appeal; however, to date, he has 
declined to exercise that right.  Accordingly, the Board 
concludes that the VA has met its duty to assist the veteran 
in the development of his claim and that there is no need for 
further development of the evidence for the issue of 
entitlement to an increased rating for the residuals of CABG.  



ORDER

Entitlement to a rating in excess of 10 percent for first 
degree A-V block, prior to July 31, 1997, is denied.  

Entitlement to a rating in excess of 30 percent for first 
degree A-V block, for the period from July 31, 1997, through 
January 11, 1998, is denied. 

Entitlement to a rating in excess of 60 percent for first 
degree A-V block, for the period from January 12, 1998, 
through May 17, 1998, is denied.

Entitlement to a 100 percent schedular rating for the year 
following the veteran's CABG in August 1998 is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to an increased rating for the residuals of a 
CABG, currently evaluated as 60 percent disabling, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

